DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features should be indicated in the figures and must be shown or the feature(s) canceled from the claim(s).  The drawings are not described in any detail to explain what is being shown in the Figures, is this all part of one device or several devices, and the claimed features are not identified.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 repeats limitations found in amended claim 1 and as such does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner (US 2013/0296825 A1).
With regard to claim 1, Lerner teaches a syringe for administration of a liquid composition of therapeutic protein or peptide comprising a syringe barrel (exemplary Fig. 43B member 702), a stopper (exemplary Fig. 43B stopper portion of 708), a plunger (exemplary Fig. 43B plunger portion of 708) and a needle with in-line filter (Figs. 55 needle 1706 with filter 1708) wherein the liquid composition of therapeutic protein or peptide post-filtration from the syringe is substantially free of particulates with a diameter greater than 5 m (this is a result of the filter used, see at least [0221] and [0222] regarding pore size and material which is the same as claimed and would therefore be expected to have the same result) and wherein the syringe has an instantaneous force and glide force of less than about 7N ([0096]).
With regard to claims 2-4, this is a result of the filter used, see at least [0221] and [0222] regarding pore size and material which is the same as claimed and would therefore be expected to have the same result, further the same substance is delivered (see at least [0218]).
With regard to claims 5, 6, and 8 see [0096].
With regard to claim 9, see at least [0222].
With regard to claim 10, see at least [0221].
With regard to claim 12, see [0243].
With regard to claims 13-15 see at least [0215]-[0219].
With regard to claims 16-20, see at least [0003], [0004], and [0215]-[0219].

Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive. Regarding Applicant’s remarks with respect to the drawings objections.  The claimed features need to be identified in the drawings and specification.  There is no discussion regarding what is shown in the drawings in the specification.  It needs to be clarified what is shown in the drawings and how it relates to the claimed device.  Again it is not clear if the different syringes are different embodiments or syringes that would be provided together as a kit.  Regarding Applicant’s remarks with regard to the rejection over Lerner.  Applicant remarks that the needle of Lerner would typically be used for withdrawal.  Lerner explicitly discloses the device is used for injection, see at least the abstract in addition to the cited paragraphs above the device of Lerner is used for administration.  The Examiner notes the claim is to a device which is capable of administration.  The device of Lerner has the same structure and filter and would be capable of such administration.  Regarding the force, Lerner explicitly discloses using a coating to achieve near zero forces as noted by Applicant.  The disclosure of additional potential mechanisms does not negate an explicit teaching disclosed by the reference.  The language of the claims does not prevent additional mechanisms from potentially being present, Lerner teaches various embodiments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783